DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-13 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-9 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1 and 3-13 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-9 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Saito fails to teach the amendments to claim 1. 
Claim 1 recites that the timing of transitions between each temporal section come regularly whereas according to Saito, timings of the transition tend to come irregularly. 
Dependent claims are allowable based on their dependency on claim 1.

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:


As to point (b), the examiner respectfully disagrees. Claim 1 does not recite that each timing of the transitions between each temporal second comes regularly. Claim 1 merely states “the set of temporal sections being repeated”. Saito teaches this because Saito recites in paragraph [0057] lines 1-7 that “Referring to FIG. 4, there is illustrated a setting example of the types of queues to be processed in each phase, the processing upper limits of commands in each phase, and time limits. In this example, there are provided five phases, phase 1 through phase 5 that are cycled from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, to phase 1, to phase 2, and so on, and are transitioned”. Phases 1 through 5 are cycled through so Saito teaches that the set of temporal sections are repeated. 

As to point (c), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.


Claim Objections
Claims 6, 12, and 13 are objected to because of the following informalities: 
claim 6 line 3 recites “the one or more fifth command” but claim 5, which claim 6 depends on, recites “one or more fifth commands”;
claim 12 line 10 recites “the one or more second operation” but claim 1, which claim 1, which claim 12 depends on, recites “one or more second commands"; and
claim 13 has a similar issue to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1:
	Lines 5-19 recite “a memory controller configured to:…detect an arrival of each temporal section among the set of the temporal sections, when an arrival of a first temporal section among the set of the temporal sections is detected, execute”. However, the specification does not recite this and instead recites in paragraph [0197] “That is, as long as the host 200 stores a particular command in a queue different from the other commands, the memory system 100 can start execution of the particular command at timing when a temporal section assigned to the queue storing the particular command comes”. Therefore, the specification does not teach the detection of the arrival of each temporal section by the memory controller. 

As per claim 5:
	Lines 4-6 recite “the memory controller is configured to receive first information on the third queue from the host, and the priority of the third queue is set by the first information”. However, the specification recites in paragraph [0205] that “the storage controller 101 receives an operation request from the host 200 and sets a queue priority based on the operation request. That is, the queue priority is set by the operation request.” Therefore, the first information received from the host is on an operation request and not on a third queue. 

Claims 3, 4, and 6-13 are dependent claims of claim 1 and fail to resolve the deficiencies of claim 1. Therefore, they are rejected for the same reasons as claim 1 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1:
Lines 1-3 recite “a memory system comprising:…a time manager configured to manage time and to be synchronized in time with a host” and it is unclear whether the host is part of the memory system or separate since the claim merely recites that the memory system comprises the time manager.  
Lines 12-13 recite “associations between the plurality of queues and temporal sections” and it is unclear if this refers to “associate each of a plurality of queues with a temporal section among a set of temporal sections” in lines 6-7 (ie. If they refer to the same thing, the or said should be used.).
	Line 14 recite “each second operation” and line 10 recites “one or more second operations” and it is unclear whether line 14 refers to line 10 (ie. If they refer to the same thing, line 14 should be amended to recite each of the one or more second operations.).
	Lines 19-20 recite “execute, in accordance with the execution plan, one or more second commands which are the one or more first commands storage in a first queue”, but lines 13-14 recite “an execution plan for executing the one or more first commands stored in each of the plurality of queues by assigning each second operation to a temporal section”. Therefore, it is unclear how one or more second commands can be executing in accordance with an execution plan when the execution plan assigns each second operation to a temporal section. 

As per claim 3:
	Line 3 recites “the first queues” which lacks antecedent basis because claim 1 recites “a first queue”.
	Lines 10-12 recite “a second temporal section, the second temporal section…being a temporal section with which the first queue is associated”. However, claim 1, which claim 3 depends upon, recites “associate each of a plurality of queues with a temporal section” meaning that each queue can only be associated with one temporal section and claim 1 recites “a first queue which is a queue associated with the first temporal section”. Therefore, there is a conflict. 

As per claim 4:
Line 3 recite “in a case that the second temporal section is associated with the first queue”. However, claim 1, which claim 4 depends upon, recites “associate each of a plurality of queues with a temporal section” meaning that each queue can only be associated with one temporal section and claim 1 recites “a first queue which is a queue associated with the first temporal section”. Therefore, there is a conflict. 
Lines 5 and 6 recite “one or more fourth commands”, but claim 1, which claim 4 depends upon, does not recite “one or more third commands” so it is unclear how there can be one or more fourth commands without first having one or more third commands. 
Line 7 recites “resume the third command” which lacks antecedent basis. Additionally, it is unclear how the third command can be resumed, if it hasn’t started. 
	
As per claim 5:
	Line 2 recites “the queues” and it is unclear whether this refers to “a plurality of queues” recited in claim 1 (ie. If so, the same terms should be used.).
	Line 3 recites “the one or more first commands issued from the host” but this lacks antecedent basis because neither claim 1 nor claim 4, which claim 5 depend upon, recite that the one or more first commands were issued from the host. 
	 
As per claim 7:
	Lines 5-6 recite “the one or more first commands issued by the memory controller” but this lacks antecedent basis because claims 1, 4, and 5, which claim 7 depends upon, do not recite that the one or more first commands were issued by the memory controller. Additionally, claim 5 recites “the one or more first commands issued from the host” so it is unclear whether the one or more first commands are issued from a host or memory controller. 

As per claim 11:
	Lines 6-7 recite “the memory controller is configured to create the execution plan based on the first information” but claim 1, which claim 11 depends upon, recites “create, based on associations between the plurality of queues and temporal sections, an execution plan”. Therefore, it is unclear whether the execution plan is created based on the first information or the associations between the plurality of queues and temporal sections or based on both.

As per claim 12:
	Line 9 recites “a host” and it is unclear whether this refers to “a host” in claim 1 (ie. If so, the or said should be used).

As per claims 12 and 13 (line numbers refer to claim 12):
	Line 3 recites “the one or more first commands issued from a host” which lacks antecedent basis because claim 1 does not recite that the one or more first commands were issued from a host. Additionally, it is unclear whether “a host” refers to a host in claim 1 (ie. If so, the or said should be used).
	Lines 8-10 recite “each of the reading the translation table, the reading the data from the non-volatile memory, the error correction on the data, the decoding, and the transfer of the data to a host is a second operation among the one or more second operation” but it is unclear how there can only be one second operation when the claim lists multiple types of operations being a second operation. 

Claims 6 and 8-10 are dependent claims of claim 1 and fail to resolve the deficiencies of claim 1. Therefore, they are rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20200073793 A1) in view of Yagawa et al. (US 20060277384 A1 herein Yagawa).
Saito was cited in the previous office action.

As per claim 1, Saito teaches a memory system comprising (Fig. 1; [0021] lines 7-11 The information processing apparatus 10 has a host unit 12 including a CPU, a system memory 14, a NAND-type flash memory 20 (hereafter referred to simply as a flash memory 20), and a flash controller 18.): 
a non-volatile memory (Fig. 1, 20 NAND-type flash memory);
a time manager configured to manage time (claim 22 the command processing block switches the request read destination to a next queue with a timing of passing of a time limit setting); and 
a memory controller configured to: associate each of a plurality of queues with a temporal section among a set of temporal sections (Fig. 4; [0056] lines 14-15 the interval allocated to each type of queue is referred to as a “phase.”; [0057] lines 1-4 Referring to FIG. 4, there is illustrated a setting example of the types of queues to be processed in each phase, the processing upper limits of commands in each phase, and time limits; [0097] lines 4-13 The command accepting block 40, the management command generating block 42, and the command processing block 46 of the flash controller 18 accept the commands issued from the host unit 12 and generates the commands for management processing so as to sequentially execute these commands as described above (S70). As detained above, this step includes the processing of switching between the queues subject to processing in phases 1 through 5 or in each phase in accordance with the rules set to the switching rules storage block 48.), 
the set of temporal sections being repeated in accordance with the time managed by the time manager ([0056] lines 1-12 the command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48. In detail, the queues 51 through 68 themselves are divided into two or more types to which a processing interval is allocated for cycling. In an interval in which a queue of a certain type is subject to processing, when the number of command processing operations has reached the upper limit or the time limit has been expired, the transition to an interval in which a queue of a next type is subject to processing is done; [0057] lines 1-7 Referring to FIG. 4, there is illustrated a setting example of the types of queues to be processed in each phase, the processing upper limits of commands in each phase, and time limits. In this example, there are provided five phases, phase 1 through phase 5 that are cycled from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, to phase 1, to phase 2, and so on, and are transitioned; Since the phases are cycled from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, and back to phase 1, this teaches the set of temporal sections being repeated.), 
each of the plurality of queues storing one or more first commands ([0035] lines 7-8 two or more queues 36 configured to store commands), 
each of the one or more first commands being a command for a first operation of accessing the non-volatile memory, the first operation including one or more second operations of the memory controller ([0022] lines 11-12 the flash controller 18 executes read/write processing on the flash memory 20; [0044] lines 1-15 In a case where a command read from a queue is a write request, the command processing block 46 reads the data to be written from the data storage block 38 of the system memory 14 and writes this data to the region corresponding to a logical address included in the command. In a case where the command is a read request, the command processing block 46 stores the data read from the region corresponding to the logical address included in the command into the data storage block 38 of the system memory 14. In a case where the command is a data move inside the flash memory 20, the command processing block 46 copies the data from the copy-source address to the copy-destination address included in the command. An addition, the command processing block 46 deletes, as required, the data in the block from which the data was copied; In the specification of the instant application it recites that one command can have one or more sub-operations, so Saito teaches first operation including one or more second operations because the write, read, and data move commands comprise one or more sub-operations.), 
create, based on associations between the plurality of queues and temporal sections, an execution plan for executing the one or more first commands stored in each of the plurality of queues by assigning each second operation to a temporal section among the set of the temporal sections ([0043] lines 4-7 the command processing block 46 switches the queues subject to processing to a next queue in accordance with the switching rules set for each queue; [0056] lines 1-12 As described above, the command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48. In detail, the queues 51 through 68 themselves are divided into two or more types to which a processing interval is allocated for cycling. In an interval in which a queue of a certain type is subject to processing, when the number of command processing operations has reached the upper limit or the time limit has been expired, the transition to an interval in which a queue of a next type is subject to processing is done; [0057] lines 4-7 In this example, there are provided five phases, phase 1 through phase 5 that are cycled from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, to phase 1, to phase 2, and so on, and are transitioned; [0059] lines 3-8 Any one of the commands stored in these queues includes the processing of moving the data already stored in the flash memory 20 to another region; in phase 3, these commands execute only a part of this processing, namely, the reading of the original data; [0060] lines 6-9 In phase 5, “BG Job,” namely, of the commands stored in the management processing queues, the write of the data read in phase 3 and the delete of the data invalidated by copy are executed.), 
detect an arrival of each temporal section among the set of the temporal sections, when an arrival of a first temporal section among the set of the temporal sections is detected, execute, in accordance with the execution plan, one or more second commands which are the one or more first commands stored in a first queue which is a queue associated with the first temporal section among the set of the temporal sections ([0056] lines 1-12 As described above, the command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48. In detail, the queues 51 through 68 themselves are divided into two or more types to which a processing interval is allocated for cycling. In an interval in which a queue of a certain type is subject to processing, when the number of command processing operations has reached the upper limit or the time limit has been expired, the transition to an interval in which a queue of a next type is subject to processing is done; [0057] lines 7-10 in phase 1, the read-only queues for NSIDb, namely, the three queues 52, 54, and 56 in the example illustrated in FIG. 3, are subject to processing; [0058] lines 1-4 In phase 2, the fast-write-only queues for NSIDc, a standard read/write queue for NSIDa and NSIDc and a standard write-only queue for NSIDb are subject to processing; [0059] lines 1-3 In phase 3, “BG Job,” namely the queues for management processing (the queues 64, 66, and 68 in the example illustrated in FIG. 3) are subject to processing; [0060] lines 1-2 In phase 4, as with phase 1, the read-only queue for NSIDb is subject to processing; [0060] lines 6-9 In phase 5, “BG Job,” namely, of the commands stored in the management processing queues, the write of the data read in phase 3 and the delete of the data invalidated by copy are executed).

Saito fails to teach a time manager configured to manage time and to be synchronized in time with a host.

However, Yagawa teaches a time manager configured to manage time and to be synchronized in time with a host ([0032] lines 4-5 timer 113 in the host and timer 125 in the storage system are regularly synchronized).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Saito with the teachings of Yagawa because Yagawa’s teaching of synchronizing time with a host allows for commands to run when expected. 
	
As per claim 3, Saito and Yagawa teach the memory system according to claim 1. Saito specifically teaches wherein at an end of the first temporal section before completion of execution of a third command in the first queues, the third command being a second command among the one or more second commands and including third operations each being a second operation among the one or more second operation, the memory controller interrupts the execution of the third command at an end of a fourth operation which is one of the third operations, and resumes the execution of the third command from a fifth operation which is a third operation following the fourth operation among the third operations in a second temporal section, the second temporal section being a temporal section coming after the first temporal section among the set of the temporal sections and being a temporal section with which the first queue is associated (Fig. 4; [0082] lines 1-3 First, the command processing block 46 checks whether there is any command that discontinued the processing with the timing of preceding phase 5; [0082] lines 5-7 the processing is discontinued in a case where commands are stored in the emergency read queue or the time limit of phase 5 has been expired; [0083] lines 1-3 If a discontinued command is found (Y of S50), then the processing is restarted from the point of time at which the command concerned was discontinued; [0044] lines 10-15 In a case where the command is a data move inside the flash memory 20, the command processing block 46 copies the data from the copy-source address to the copy-destination address included in the command. An addition, the command processing block 46 deletes, as required, the data in the block from which the data was copied; [0059] lines 3-8 Any one of the commands stored in these queues includes the processing of moving the data already stored in the flash memory 20 to another region; in phase 3, these commands execute only a part of this processing, namely, the reading of the original data; [0060] lines 6-9 In phase 5, “BG Job,” namely, of the commands stored in the management processing queues, the write of the data read in phase 3 and the delete of the data invalidated by copy are executed.).

As per claim 4, Saito and Yagawa teach the memory system according to claim 1. Saito specifically teaches wherein the queues are individually given priority ([0053] lines 1-11 the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency; in the diagram, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY,” the queue 54 of the next highest emergency “HIGH PRIORITY,” and the queue 56 of the lowest emergency “NORMAL PRIORITY.” However, the number of stages is not limited to these three. Further, the queue 58 dedicated to write commands is a standard queue having approximately a same priority as that of the queue 51 of “NSIDa), 
in a case that the second temporal section is associated with the first queue and a second queue which is, among the plurality of the queues, a queue having higher priority than the first queue, the memory controller is configured to select one or more fourth commands for execution, the one or more fourth commands being the one or more first commands stored in the second queue, then resume the execution of the third command (Fig. 3; [0062] lines 9-12 the processing of phase 5 may be discontinued upon storing a command into a queue high in emergency, such as the queue 52 for emergency read illustrated in FIG. 3, for example; [0072] lines 1-6 The processing procedure as described above allows the monitoring of the queues higher in emergency more frequently and, at the same time, the processing of the commands stored in such queues, thereby minimizing a delay time from the storage of commands to the processing thereof; [0084] lines 1-10 Then, the processing is continued while checking whether commands are not stored in the read queue of the highest emergency for the NSIDb and the time limit set to phase 5 has not been reached (N of S56, N of S58, and N of S60). If either the storage of commands into the emergency queue or the expiration of the time limit occurs (Y of S56 or Y of S58), the started processing is discontinued, transitioning to the next phase (S62). In this case, the transition is made from phase 1 to phase 4 to phase 5 again, thereby restarting the discontinued processing.).

As per claim 5, Saito and Yagawa teach the memory system according to claim 4. Saito specifically teaches wherein the queues includes a third queue storing one or more fifth commands, the one or more fifth commands being the one or more first commands issued from the host, the memory controller is configured to receive first information on the third queue from the host, and the priority of the third queue is set by the first information (Fig. 3; abstract lines 1-5 A host unit of an information processing apparatus has a command issuing block for issuing access requests to a flash memory, the issued commands being dividedly stored in two or more queues according to the contents and emergency level of access; [0053] lines 1-7 the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency; in the diagram, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY,” the queue 54 of the next highest emergency “HIGH PRIORITY,” and the queue 56 of the lowest emergency “NORMAL PRIORITY; claim 32 a host processor configured to execute information processing so as to issue, to the memory controller, an access request for accessing the memory; claim 19 the plurality of queues store the access request sorted by contents and priority of an access and sorted into the groups by contents of the access).

As per claim 6, Saito and Yagawa teach the memory system according to claim 5. Saito specifically teaches wherein the first information includes an issuing cycle of each of the one or more fifth command, and the memory controller is configured to associate the third queue with a temporal section among the set of the temporal sections in accordance with the issuing cycle (Figs. 3, 4; [0087] lines 6-8 In a case where the write for one page to the SLC is executed every time in phase 2, copying from the SLC to the TLC once in three intervals can make ends meet; claim 20 the command processing block switches between read destination queues within the groups with a timing in accordance with a rule set by the priority of this access; [0056] lines 1-7 the command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48. In detail, the queues 51 through 68 themselves are divided into two or more types to which a processing interval is allocated for cycling; [0057] lines 1-7 Referring to FIG. 4, there is illustrated a setting example of the types of queues to be processed in each phase, the processing upper limits of commands in each phase, and time limits. In this example, there are provided five phases, phase 1 through phase 5 that are cycled from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, to phase 1, to phase 2, and so on, and are transitioned).

As per claim 7, Saito and Yagawa teach the memory system according to claim 5. Saito specifically teaches wherein4Application No. 16/811,734 Reply to Office Action of July 30, 2021the plurality of queues includes a fourth queue storing one or more sixth commands, the one or more sixth commands being the one or more first commands issued by the memory controller, and the third queue is higher in priority than the fourth queue (Figs. 3, 4; abstract lines 1-8 A host unit of an information processing apparatus has a command issuing block for issuing access requests to a flash memory, the issued commands being dividedly stored in two or more queues according to the contents and emergency level of access. A management command generating block of a flash controller generates requests for the processing necessary for the management of the flash memory, the requests being stored in any one of the queues; [0062] lines 7-11 the time limit of phase 5 is set to “3.0 msec.” In addition to the arrangement of the time limit, the processing of phase 5 may be discontinued upon storing a command into a queue high in emergency, such as the queue 52 for emergency read; [0053] lines 1-7 the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency; in the diagram, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY,” the queue 54 of the next highest emergency “HIGH PRIORITY,” and the queue 56 of the lowest emergency “NORMAL PRIORITY).

As per claim 8, Saito and Yagawa teach the memory system according to claim 7. Saito specifically teaches wherein the one or more sixth commands include a command for instructing a garbage collection ([0027] lines 6-9 the memory controller 28 is required to execute garbage collection at or before the depletion of the regions in which data can be written in the flash memory 20; [0041] lines 1-6 Whenever the above-mentioned garbage collection, data copy for avoiding read disturb, data copy from SLC to TLC, and other management processing operations are required, the management command generating block 42 issues the commands for demanding these processing operations).

As per claim 9, Saito and Yagawa teach the memory system according to claim 7. Saito specifically teaches wherein the one of more sixth commands include a command for instructing a patrolling ([0028] lines 1-9 Further, the NAND-type flash memory causes a data failure due to charge leakage. This charge leakage is accelerated by the voltage application at reading of data. The memory controller 28 generally has an error correction function to correct such defective data; however, if a read operation is executed highly frequently, an error ratio may exceed the correction performance, eventually leading to data loss. Such a failure is generally referred to as “read disturb.”; [0049] lines 1-4 when the number of times read processing is executed on a same block has reached a predetermined threshold value, it is determined that a data copy command for avoiding read disturb will be issued; [0041] lines 1-6 Whenever the above-mentioned garbage collection, data copy for avoiding read disturb, data copy from SLC to TLC, and other management processing operations are required, the management command generating block 42 issues the commands for demanding these processing operations).

	
As per claim 11, Saito and Yagawa teach the memory system according to claim 1. Saito specifically teaches further comprising: a maximum length of time taken for execution of each of the one or more second operations of the memory controller and record, in first information, a maximum length of time taken for execution of each of the one or more second operations, wherein the memory controller is configured to create the execution plan based on the first information (Fig. 4; [0064] lines 1-3 FIG. 4 also illustrates the processing upper limit of the number of commands to be given to each phase and the maximum required time assumed therefrom; [0065] lines 1-6 If the processing of write to the SLC to be executed here is 500 μsec per command and the processing of read is 100 μsec per command, and another processing is 100 μsec as with described above, then the required time of phase 2 is maximum 0.5 msec for both the write processing and the read processing; [0036] lines 1-11 The flash controller 18 has…a switching rules storage block 48 configured to store the rules of switching between the queues subject to processing; claim 18 a memory controller including a command accepting block configured to accept an access request from a host processor to a memory; and a command processing block configured to read the access request from any one of a plurality of queues in which the access request is stored in a sorted manner, wherein the command processing block switches a request read destination queue among the plurality of queues to a next queue within any of groups of queues resulted by sorting the plurality of queues with a timing in accordance with a rule set for each of the queues and switches the request read destination queue to a next group with a timing based on a limit of a process for each of the groups).
Additionally, Yagawa teaches a counter configured to count a length of time taken for execution of each of the one or more second operations of the memory (FIG. 2 is a table illustrating the information collected by the host I/O probe 112. As shown, the object of the probe is the host interface. The measurements taken preferably…WRITE operation response time measured in nanoseconds).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Yagawa, as applied to claim 1 above, in view of Li et al. (US 20150302024 A1 herein Li).

As per claim 10, Saito and Yagawa teach the memory system according to claim 1. Yagawa specifically teaches wherein the time manager is configured to be synchronized in time with the host ([0032] lines 4-5 timer 113 in the host and timer 125 in the storage system are regularly synchronized).

Saito and Yagawa fail to teach wherein the time manager is configured to be synchronized in time with the host in compliance with a time synchronization protocol of IEEE 1588.

However, Li teaches wherein the time manager is configured to be synchronized in time with the host in compliance with a time synchronization protocol of IEEE 1588 ([0020] lines 3-12 the storage system 100 enables the system time of the storage system 100 to be time-synchronized with the time server 120 using a time synchronization protocol, and uses the system time as a basis for determining a term of protection of the data stored in the disk 108. The time synchronization protocol includes but is not limited to the Network Time Protocol (NTP), Simple Network Time Protocol (SNTP), and Precision Time Protocol (PTP). PTP is short for the Institute of Electrical and Electronics Engineers (IEEE) 1588 standard).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Saito and Yagawa with the teachings of Li because Li’s teaching of the IEEE 1588 protocol allows for rapid convergence to time synchronization. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Yagawa, as applied to claim 1 above, in view of Aga et al. (US 20170262192 A1 herein Aga).

As per claim 12, Saito and Yagawa teach the memory system according to claim 1. Saito specifically teaches wherein the plurality of queues includes a second queue storing one or more third commands, the one or more third commands being the one or more first commands issued from a host (Fig. 3, 4; abstract lines 1-5 A host unit of an information processing apparatus has a command issuing block for issuing access requests to a flash memory, the issued commands being dividedly stored in two or more queues according to the contents and emergency level of access.), 
the one or more third commands includes a read command, the first operation of the read command includes reading a translation table, reading data from the non-volatile memory, error correction on the data, and each of the reading the translation table, the reading the data from the non-volatile memory, the error correction on the data is a second operation among the one or more second operation ([0022] lines 9-12 the host unit 12 issues an access request to the flash controller 18 for accessing the flash memory 20 and, in response thereto, the flash controller 18 executes read/write processing on the flash memory 20; [0024] lines 4-12 This access request includes a logical address (LBA: Logical Block Address) of the access destination. The host controller 22 of the flash controller 18 reads the access request stored in the system memory 14 and converts the LBA into a physical address of the flash memory 20. At this moment, for an address conversion table required for this conversion, at least a part of an address table originally stored in the flash memory 20 is developed into the SRAM 24 in advance; [0028] lines 3-5 The memory controller 28 generally has an error correction function to correct such defective data; [0044] lines 6-10 In a case where the command is a read request, the command processing block 46 stores the data read from the region corresponding to the logical address included in the command into the data storage block 38 of the system memory 14.).

	Saito and Yagawa fail to teach the first operation of the read command includes decoding, and a transfer of the data to the host, and each of the decoding, and the transfer of the data to a host is a second operation among the one or more second operation. 

However, Aga teaches the first operation of the read command includes decoding, and a transfer of the data to the host, and each of the decoding, and the transfer of the data to a host is a second operation among the one or more second operation ([0102] lines 5-6 when data is read from the first memory 12, the controller 16 decodes the read data; [0117] lines 1-3 if the read data is user data, the read data is subjected to error correction processing and is then transferred to the host 10 via the host interface 13).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Saito and Yagawa with the teachings of Aga because Aga’s teaching of decoding and transferring read data to a host allows for the host to access the data it had requested to be read (see Aga, [0097] The front end FE is configured to receive a read/write command from the host 10 and to notify completion of a read/write command to the host 10).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Yagawa, as applied to claim 1 above, in view of Linstadt (US 9268632 B2).

As per claim 13, Saito and Yagawa teach the memory system according to claim 1. Saito specifically teaches wherein the plurality of queues includes a second queue storing one or more third commands, the one or more third commands being the one or more first commands issued from a host (Fig. 3, 4; abstract lines 1-5 A host unit of an information processing apparatus has a command issuing block for issuing access requests to a flash memory, the issued commands being dividedly stored in two or more queues according to the contents and emergency level of access.),
the one or more third commands includes a write command, the first operation of the write command includes reading a block management information, data transfer from the host to the memory system, error-correction code assignment, writing to the non-volatile memory, writing to a translation table, each of the reading the block management information, the data transfer from the host to the memory system, the error-correction code assignment, the writing to the non-volatile memory, the writing to the translation table is a second operation among the one or more second operation ([0022] lines 9-12 the host unit 12 issues an access request to the flash controller 18 for accessing the flash memory 20 and, in response thereto, the flash controller 18 executes read/write processing on the flash memory 20; [0024] lines 4-12 This access request includes a logical address (LBA: Logical Block Address) of the access destination. The host controller 22 of the flash controller 18 reads the access request stored in the system memory 14 and converts the LBA into a physical address of the flash memory 20. At this moment, for an address conversion table required for this conversion, at least a part of an address table originally stored in the flash memory 20 is developed into the SRAM 24 in advance; [0028] lines 3-5 The memory controller 28 generally has an error correction function to correct such defective data; [0050] lines 1-3 Regularly notifying the host unit 12 of the number of writable blocks and the number of times read processing is executed on a same block; [0098] lines 3-7 Along with such command processing, the command adjusting block 50 monitors whether or not the number of times the same block is read as stored in the flash memory 20 has exceeded a predetermined threshold value; [0041] lines 1-6 Whenever the above-mentioned garbage collection, data copy for avoiding read disturb, data copy from SLC to TLC, and other management processing operations are required, the management command generating block 42 issues the commands for demanding these processing operations; [0044] lines 1-5 In a case where a command read from a queue is a write request, the command processing block 46 reads the data to be written from the data storage block 38 of the system memory 14 and writes this data to the region corresponding to a logical address included in the command.).

Saito and Yagawa fail to teach teaches the first operation of the write command includes encoding, and writing to the block management information, each of the encoding, and the writing to the block management information is a second operation among the one or more second operation.

However, Linstadt teaches the first operation of the write command includes encoding, and writing to the block management information, each of the encoding, and the writing to the block management information is a second operation among the one or more second operation (Col. 5 lines 58-60 Write data is initially encoded by an ECC encoder 236 that receives and encodes the write data; Col. 11 lines 43-44 error history tables (as block management information) can be allocated and updated on an as needed basis; Col. 8 lines 38-45 Writing, or programming, the data into the page involves a series of programming/verifying operations that are well-known to those skilled in the art. In some embodiments, valid history tag bits corresponding to the written wordline may then be cleared or reset, at step 606. At step 608, history table entries corresponding to the newly written page may be cleared. This method may be followed each time a page experiences a write operation.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Saito and Yagawa with the teachings of Linstad because Linstad’s teaching of writing to an error history table keeps track of errors so that they can be corrected (see Linstad, Col. 5 lines 11-18 the error location is referred to herein as an error history table EHT, to store error history information relating to each corresponding page of data. The EHT can store information representing changes in the data needed to bring the data into conformity with the ECC, or changes to the ECC only, or changes for both the data and the ECC (therefore correcting for known errors in both data and ECC).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195  
                                                                                                                                                                                                      /MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195